DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 119(e) to US provisional application No. 62/910,892 filed on 4 Oct. 2019.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 16 Oct. 2020, 18 May 2021, and 22 Apr. 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 15 Apr. 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 Apr. 2022.
Applicant’s election of species (see below), claims 1, 3 and 10 by telephone (see interview summary) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


    PNG
    media_image1.png
    244
    389
    media_image1.png
    Greyscale

Claims 2, and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
	

Claim(s) 1, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferreira et al. (Bioconjugate Chem.; published 2006; see attached 892).

	Regarding claims 1, and 4-6, Ferreira et al. disclose compounds of formula ML4(CO)3(H2O) wherein M = 99mTc or 186Re and L4= 
    PNG
    media_image2.png
    227
    267
    media_image2.png
    Greyscale
 (see Fig. 1 and scheme 1).  This reads on a compound of the instant formula 
    PNG
    media_image3.png
    117
    139
    media_image3.png
    Greyscale
 wherein L=divalent linker; Q=O, Z=radiolabel; R1=R2=R3=H; and R4= Me (C1 alkyl).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.


Claims 1, 3-8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouin et al. (Bioorg. Med. Chem. Lett.; published 2012; see attached 892), in view of Park et al. (ACS Med Chem. Lett.; published 2014; see attached 892).

	Gouin et al. teach lanthanide complexes of pyridine-tetracetic acid glycoconjugates: synthesis and luminescence studies of mono and divalent derivatives (see title).  Gouin et al. teach that a wide range of glycoconjugates bearing contrast agents and radioelements where the sugar moieties serve as biocompatible scaffolds or ligands to target specific organs has been described.  In nuclear medicine several research groups have explored the development of glucose conjugates as new tracers in tumor oncology.  Approaches generally consist of grafting stable radioactive technetium chelates to glycoside scaffolds with the aim of selectively targeting and irradiating cancer cells overexpressing glucose transporters (GLUTs) (see pg. 2684).  Gouin describe a synthetic method to tether a new functionalized pyridine-tetreacetic ligand to glucoside scaffolds (see pg. 2684).  Gouin et al. disclose glycoconjugate 1 
    PNG
    media_image4.png
    323
    290
    media_image4.png
    Greyscale
 (see pg. 2685).  Gouin et al. tach that a click methodology was implemented to graft an alkynyl pyridine-chelate to hydrophilic and biocompatible carbohydrate scaffolds (see pg. 2687).  
	Gouin et al. do not disclose a glycoconjugate of instant formula 
    PNG
    media_image5.png
    307
    338
    media_image5.png
    Greyscale
 wherein M is 64Cu.
	Park et al. teach cyclic RGD peptides incorporating cycloalkanes: synthesis and evaluation as PET radiotracers for tumor imaging (see title).  Park et al. teach that labeling of these conjugates with radiometal 64Cu resulted in high radiochemical yields (>97%) of the corresponding complexes 3a and 3b.  Both 3a and 3b are stable for 24 h in human and mouse serums and show high tumor uptake, as observed by PET (see abstract; p. 981).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the glycoconjugate of Gouin et al. by substituting its pyridine-tetraacetic acid label with 64Cu-DOTA as taught by Park et al. because it would advantageously enable a positron emitting glycoconjugate obtained in high yield advantageously suitable for PET imaging.  Homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Claims 1, 3-8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouin et al. (Bioorg. Med. Chem. Lett.; published 2012; see attached 892), in view of Josephson et al. (WO 2010/141833 A2; published 9 Dec. 2010; see attached 892) and Chen et al. (Scientific reports; published 2015; see attached 892), in further view of Cotton et al. (US 2019/0381198 A1; published 19 Dec. 2019; see attached 892). 

	Gouin et al. teach as discussed above. 
	Gouin et al. do not disclose the compound of formula 
    PNG
    media_image1.png
    244
    389
    media_image1.png
    Greyscale
 wherein M is 64Cu.
	Josephson et al. teach vital fluorochrome conjugates and methods of use (see title). Josephson et al. teach cancer (see pgs. 5 and 18).  Josephson et al. teach that exemplary metals include Dy and Gd and radioactive metals include 64Cu (see pg. 14), which is suitable for PET (see table 3).  Josephson et al. disclose 64Cu-DOTA-TO 
    PNG
    media_image6.png
    452
    400
    media_image6.png
    Greyscale
 (see pgs. 32-33) and 68Ga-DOPA-TO (see pg. 34) and Gado-DOPA-YO (see pg. 45).
	Chen et al. teach lysosomal targeting with stable and sensitive fluorescent probes (superior lysoprobes) (see title).  Chen et al. disclose rhodamine lactose 
    PNG
    media_image7.png
    200
    626
    media_image7.png
    Greyscale
 (see pg. 4).  Chen et al. teach that pegylation has been utilized to modify the pharmacokinetic properties of small molecules through modulation of hydrophobicity.  Our results indicate that the addition of a short PEG moiety to the linker between the lysosome-targeting moiety and the fluorophore moiety increased the cellular uptake of superior lysoprobes.  Moreover, the linker enhanced target to background fluorescence ratios when compared our first generation lysoprobes (see pg. 3).  Chen et al. teach click chemistry (see pg. 2).
	Cotton et al. teach beta-galactoside substrate for PET imaging of senescence (see title).  Cotton et al. teach 64Cu (see [0051]) and DOTA (see [0039]).  Cotton et al. teach gulose (see [0043]).
	It would have been obvious to person of ordinary skill in the art before the effective filing date to modify the compound of Gouin et al. by substituting the pyridine-tetraacetic acid with 68Ga/64Cu-DOTA-Bz-NH2 as taught by Josephson et al. because a positron emitting glycoconjugate suitable for PET imaging advantageously comprising a chelator suitable for Gd as well.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Gouin et al. by further substituting the amino-alkyl linker with the carbonyl-PET linker of rhodamine lactose in Chen et al. because it would to advantageously enable the coupling of linker to the NH2 of 68Ga/64Cu-DOTA-Bz-NH2 while advantageously enabling improved pharmacokinetic properties. Stereoisomers are prima facie in the absence of unexpected results.  See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).

Conclusion
Desheng et al. (CN 106608895 A-English translation; published 3 May 2017; see attached 892) is being made of record; however, is it not being used in any of the above rejections because it is cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618